Citation Nr: 1632628	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  14-28 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUES

1.  Entitlement to a clothing allowance for 2014 due to use of a back brace. 

2.  Entitlement to a clothing allowance for 2014 due to the use of a left knee brace



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 1987 to June 1990 and from January 1991 to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2014 decision of the Dallas, Texas VA Medical Center (VAMC) that denied entitlement to clothing allowances for the year 2014.  The Veteran perfected an appeal concerning the denial of clothing allowance due to use of a back brace and left knee brace.  He had also originally sought a clothing allowance for use of a pain relieving gel.  However, in his August 2014 Form 9, the Veteran specifically indicated that he was dropping his appeal pertaining to this medication.  Accordingly, this claim is not on appeal before the Board.  

A claim for service connection for left knee disability as secondary to service-connected lumbar spine disability has been raised by the record and is referred to the agency of original jurisdiction for any appropriate action.    


FINDINGS OF FACT

1.  The brace provided to the Veteran for his service-connected low back disability tends to cause wear and tear of his clothing.

2.  The Veteran's left knee disability is not subject to service-connected compensation.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a clothing allowance for the year 2014 due to use of a back brace have been met.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. 
§ 3.810 (2015).

2.  The criteria for entitlement to a clothing allowance for the year 2014 due to use of a left knee brace have not been met.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the back brace and left knee brace he wears for his service-connected low back disability and his left knee disability warrants a clothing allowance.

In pertinent part, 38 C.F.R. § 3.810(a) authorizes a clothing allowance if the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  See 38 C.F.R. 
§ 3.810(a)(1)(ii)(A).

The Veteran reports that his lumbar brace (corset) is over a foot long and contains two soft to medium metal plates running vertically along the back side.  He also indicates that the back of the brace is composed of hard plastic.  He asserts that the brace is worn on the inside and the outside of his clothes and causes the soft material of his surrounding garments to rip and tear.   The Veteran's statements concerning his observations of wear and tear to his clothing are both competent and credible. There is no information in the claims file that specifically indicates that the back brace does not actually tend to wear or tear his clothing.  Accordingly, it is reasonably established that the Veteran meets the criteria for an award of a clothing allowance for 2014 due to his back brace.  Id.

Regarding the left knee brace, the Veteran has not been awarded service-connected compensation for any left knee disability.  However, he has argued that the brace has been issued as a result of his service-connected spinal cord injury, as he has a defined need for mobility.  The Board empathizes with the Veteran's position.  However, the controlling regulation only allows for a clothing allowance for prosthetics that are specifically worn for service-connected disabilities and in this case, the medical evidence indicates that the left knee brace has specifically been prescribed for a left knee disability, which is not subject to service-connected compensation.  Similarly, there is no medical evidence tending to indicate that the knee brace has been prescribed as prosthetic aid to any disability other than that of the left knee, including any of the Veteran's service-connected disabilities.  The Board must attach more weight to these medical findings than to the Veteran's assertion, as he is not shown to have any specialized expertise concerning the use of prosthetics.  

Thus, as a matter of law, the Board is not permitted to award a clothing allowance for the left knee brace.  However, as the Veteran appears to be asserting that his left knee disability is actually secondary to his service-connected spinal disability, the Board has referred a claim for service connection for left knee disability, to include as secondary to service-connected lumbar spine disability, to the agency of original jurisdiction.

Due Process

VA generally has a duty to notify and assist claimants in substantiating claims for VA benefits under the Veterans Claims Assistance Act (VCAA).  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  To the extent the VCAA is applicable to the instant claims, given the favorable disposition of the appeal for clothing allowance for back brace, all notification and development action needed to fairly adjudicate this claim has been accomplished.

Also, regarding the claim for clothing allowance for left knee brace, the provisions of the VCAA are not applicable because it turns on a matter of law (i.e. that the Veteran is precluded from receiving a clothing allowance for a non-service connected disability) and not on the underlying facts or development of the facts. See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  Therefore the Board finds that any deficiency in VA's VCAA notice or development action is harmless error.

Additionally, to the extent the VCAA is applicable, the Veteran has shown through his arguments that he has actual knowledge of the evidence necessary to substantiate his claim.  Thus, he has not been prejudiced by any notice deficiency.  Moreover, given that the Veteran is not service-connected for a left knee disability, there is no reasonable indication that any assistance that VA would provide would substantiate this claim.  Accordingly, even if the VCAA does apply, VA assistance is not required in relation to this claim.  38 C.F.R. § 3.159(d).

ORDER

A clothing allowance for 2014 due to use of a back brace is granted. 

A clothing allowance for 2014 due to the use of a left knee brace is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


